Title: Editorial Note: Death of Franklin
From: 
To: 


    Death of FranklinEditorial Note
    
      
        We have assisted them in repulsing their enemies and vindicating themselves into freedom. In return they have taught us a just and humane spirit of toleration. … A nation actuated by such ideas can boast of being more than the conquerors of a world. They are at once our great example and support. Into their ports and marts of trade then, to the peaceable and happy country they inhabit, should it be our great endeavour, in preference to all others, to introduce our merchants, to inform themselves in the nature of their commerce, and imbibe the virtues which alone can cause it to flourish … economy, simplicity, purity of morals, integrity, and honesty.
      —Report to the National Assembly of France, 2 June 1791
      
    
News of the death of Benjamin Franklin arrived in New York City on 22 April 1790. That same day James Madison arose in the House of Representatives, voiced a brief, moving tribute, and proposed that the members wear badges of mourning for a month. This, he said, should be done in respect for “a citizen whose native genius was not more an ornament to human nature, than his various exertions of it have been precious to science, to freedom, and to his country.” The motion was promptly adopted. This, the first tribute from the government to one of its private citizens, was of course reported in the press.
The next day Charles Carroll urged a similar gesture on the part of the Senate. Oliver Ellsworth spoke in opposition even before the motion could be seconded. Rufus King and William Samuel Johnson joined the attack. Ellsworth, addressing himself to the chair, said that the motion was certain to be lost and that it might as well be withdrawn. “This,” Maclay confided to his diary, “was really insulting. But as the matter, strictly speaking, was not senatorial or such as belonged to us in our capacity as a public body, Carroll looked at me and I nodded assent, and it was withdrawn.” Butler, Izard, Lee, and  Adams—all inveterate in their dislike of Franklin—had no need to speak when others spoke for them.
In both houses the act of homage had been proposed by southerners. In the Senate all who are known to have spoken in opposition were, like Franklin himself, natives of New England. But the differing attitudes of the two houses and of the representatives of the two sections on this purely formal matter reflected far deeper political cleavages than those arising from mere personal animosities. The flawed gesture, presaging storms to come, assumed quite another aspect in Europe. When news of it arrived there, Madison’s simple tribute to a venerated citizen lost every trace of ambiguity attached to it by the Senate’s failure to act. It appeared instead as another clear trumpet call out of the West, shattering monarchical tradition and rallying the forces of reason, virtue, and liberty. Thus transformed, it resounded back across the Atlantic as an echo wholly changed in meaning and multiplied many times in power. In this altered form it again entered American politics, grating with even harsher intensity on the nerves of those who, like Senator Paterson of New Jersey, thought republicanism fine in theory but something else in practice. It thereby exacerbated deep divisions in the nation that were nowhere more sharply discernible than behind the closed doors of the Senate. The episode, perfectly symbolizing the revolutionary tides that had flowed eastward from America to Europe and were now beginning to return with redoubled force, illumines the nature of the breach between those who welcomed the new day and those who resisted it.
I
Early in June, Benjamin Vaughan in London wrote to inform the Duc de la Rochefoucauld of Franklin’s death and to urge him to convey the news to Lafayette, Mirabeau, and others. But his object was to inspire action, not just to report the event. Congress and other corporate bodies, he stated somewhat loosely, had resolved to mourn a month for Franklin, “an honor not shown to any person before out of  office.” The letter had a remarkable effect in France, beginning with Mirabeau’s electrifying announcement to the National Assembly on the 11th of June, the opening words of which produced a stunned silence: “Franklin est mort. …” In this brief, eloquent, and carefully prepared speech, Mirabeau enlarged upon Vaughan’s inaccuracies. But the terse eloquence was his own, its effect heightened in the stilled chamber by the voice wrung from a body so wracked with pain and so weakened from illness that the speaker could scarcely support himself. For ages, Mirabeau declared, cabinets and courts had ostentatiously mourned those who were great only in the eulogies of their flatterers. Nations should do homage to their true benefactors. The American Congress had set the example by decreeing a period of mourning to be observed for two months throughout the fourteen states in tribute to the man who had emancipated his country and had framed her Constitution. The National Assembly should unite with America in this act of veneration, paying homage before the whole world to the rights of man and to the philosopher who had contributed most to insure the rule of these rights throughout the earth. He therefore proposed that the members of the National Assembly wear mourning for three days and that “the President write to the American Congress” informing them of these proceedings. La Rochefoucauld and Lafayette spoke in support of the motion and all of the members on the left arose in a tumultuous ovation. A sober voice on the right, that of Montlosier, wondered if Franklin was actually dead and inquired whether the National Assembly had been informed of his death by Congress. Mirabeau answered that the news was private, not public, but impossible to doubt. His motion was adopted by acclamation. Many on the right abstained, for Mirabeau’s speech and the support given by such moderates as Lafayette and La Rochefoucauld had drawn the mantle of the idolized American sage over their cause  and over the proposed constitution of France, then under discussion.
The unprecedented tribute touched off a whole series of proceedings in the French capital that amounted to nothing less than a republican apotheosis of Franklin. Those conducting the solemnities identified the event with their own revolutionary aims. Franklin, the native genius who had risen from obscurity to the most elevated stations in science and statecraft, became in this outpouring of emotion the very symbol of universal aspirations, an example furnished by a free America of what any man might dream of becoming. On the same evening that Mirabeau delivered his stirring tribute, the members of the commune of Paris met and authorized a public eulogy of Franklin, selecting for the purpose Abbé Fauchet, a popular orator. Fauchet’s eulogy was delivered in the Halle-aux-blés on the 21st of July before some three thousand persons, including Lafayette, Mirabeau, Sieyès, and others of the National Assembly. It was immediately printed and later issued in a second edition. The President of the commune of Paris, Abbé Benière, was directed to transmit an account of the proceedings to the American government.
Late in October, at Monticello, Thomas Jefferson received Short’s dispatch of the 14th of June informing him that the National Assembly had directed their President to “write to Congress to notify them the part they take in the melancholy event” and that a kind of enthusiasm had spread through the capital, with various societies and organizations manifesting their concurrence in the sentiments that Mirabeau had led the nation to express. Jefferson forwarded this dispatch, along with others from Short, to Washington at Mount Vernon. Two months earlier, American newspapers had widely reported the action of the National Assembly and had reprinted garbled versions of Mirabeau’s speech, those portions alluding to the action of Congress being perhaps pointedly omitted. Thus neither the President  nor the members of Congress could have been unprepared for the communications from France that arrived early in December at the opening of the session. These outpourings of veneration for Franklin, accompanied by expressions of friendship for the United States and of hope for a continuance of amicable relations between the two countries were received, ironically, just at the time that Otto, the French chargé, made a formal representation to the Secretary of State on the effect of the tonnage acts of 1789 and 1790.
The first of these expressions of condolence was a letter from Abbé Sieyès, President of the National Assembly, enclosing a copy of its decree. The second, a letter accompanied by a bulky packet, was addressed to “The President and Members of the American Congress.” This style of address, appropriate enough under the Articles of Confederation, was no longer so. In an action interpreted then and since as arising from a feeling of delicacy and respect for the principle of separation of powers, Washington declined to open it. But he did not transmit it to the Congress. He sent it instead to the President of the Senate. There was no written message, but Washington’s secretary, Tobias Lear, delivered the letter and packet to John Adams on the 7th of December and perhaps explained in person why neither had been opened. No entry in the journals testifies to what transpired in the Senate, but the next day Adams returned both the letter and the packet unopened. Again there was no formal communication, but Lear brought back “an opinion of the Senate that they might be opened with more propriety by the President.” The Senate, he added, requested that Washington do so and “communicate such parts as he might think proper to the Legislature.” But even after receiving this particular request, Washington seemed bound by his scruples. Presumably neither he nor his secretary could open the letter or the packet without violating constitutional proprieties—but the Secretary of State might do so. Washington therefore directed Lear to send to Jefferson the “Letter and packet from the President of the National Assembly of France” with the request that he report what, if anything, should be communicated to Congress. Jefferson replied immediately that the letter conveyed  condolences on the death of Franklin and he recommended that it be laid before Congress. He also indicated that the letter—contrary to what Lear seemed to think and what has been supposed since—was actually that of President Benière of the Commune of Paris. The accompanying packet contained twenty-six copies of Abbé Fauchet’s Éloge civique de Benjamin Franklin. Jefferson said that these were intended for members of Congress and that, on the whole, this was “an evidence of … marked respect and friendship towards these United States.”
Washington chose, however, to disregard the opinion of the Senate, the recommendation of Jefferson, and indeed the intent of the communication itself. He sent Benière’s letter and the copies of Fauchet’s eulogy not to the Congress but to the Senate only, perhaps because only the Senate shared with the President a constitutional role in foreign affairs. This time, however, Washington sent a formal message. “I am commanded by the President of the United States,” Lear wrote, “to deliver to the Senate a letter and sundry pamphlets which have come to his hands from the President of the Assembly of Representatives from the Community of Paris, addressed to the President and Members of Congress of the United States.” Punctilio was threatening to become tiresome. John Adams, whose opinion of Franklin was poles apart from that expressed by the French nation, must have thought less of the letter and packet opened than sealed. Senator Maclay described the scene that followed:
Our President looked over the letter some time and then began reading the additions that followed the President’s name. He was Doctor of the Sorbonne, &ca. &ca. to the number of 15 (as our President said). These appelatives of Office, he chose to call titles, and then said some sarcastic things against the National Assembly for abolishing Titles.
I could not help remarking that this whole Matter was received and transacted with a coldness and apathy that astonished me, and the letter and all the Pamphlets were sent down to the Representatives, as if unworthy the attention of our body. I deliberated with myself whether I should not rise and claim one of the copies in right of my being a Member. I would however only have got into a wrangle by so doing, without working any change on my fellow-Members. There might be others who indulged the same sentiments. But ’twas silence all! 
The House received Benière’s letter and the twenty-six copies of Fauchet’s eulogy on the 10th and immediately returned half of the pamphlets to the Senate, which took no official notice of them. The next day Smith of South Carolina, usually a strong supporter of Federalist measures, suggested that the House request the President to answer Benière’s letter or that a joint committee of the House and Senate do so. He did not express preference for either form, but thought it “highly proper to take some notice of the polite attention shewn to the federal legislature by the President of the Commonalty of Paris.” Boudinot thought that the matter should be left to the Speaker and that no notice of it should appear in the minutes. On the 13th, on Smith’s motion, the House directed the Speaker to express its appreciation for this “tribute to the distinguished merit of Benjamin Franklin, a citizen of the United States.” The French chargé incorrectly reported that the Senate had taken similar action.
It can scarcely be supposed that Jefferson was unaware of this second and more glaring display of coldness on the part of the Senate, still less so that he was indifferent to the question of what response, if any, would be made to the similar communication from a body representing the whole of France. Abbé Sieyès’ eloquent tribute to Franklin as a man of universal humanity and his hope that this solemn act of homage would strengthen the bonds between the two nations, thus laying the foundation for the enjoyment of liberty in “an indissoluble chain of connexion among all the people of the earth,” could not have left him as unconcerned as Johnson, Ellsworth, King, Paterson, Schuyler, and others of the Senate majority obviously had been. But, so far as the records reveal, Washington had not asked Jefferson to draft an acknowledgment of these friendly sentiments. All that is known with certainty is that Sieyès’ letter was transmitted by the President’s secretary merely for the “perusal” of the Secretary of State. If in fact Washington did not discuss it with Jefferson, his action in this instance stands in stark contrast to the kind of close consultation on drafts of dispatches, letters, messages, and proclamations that had prevailed ever since Jefferson entered office. Such collaboration between the President and the Secretary of State had never been more intimate than at this particular moment, as the documents on the French representation, on the British impressments, on the mission of Gouverneur Morris, and on the fixing of the seat of government clearly indicate.

Yet the draft reply to Sieyès’ letter was not prepared by the Secretary of State, who happened to possess a personal knowledge of the leaders of the National Assembly and who was highly respected by the moderates among them. For that duty the President turned instead to the Secretary of the Treasury, who had no first-hand knowledge or experience of the revolutionary movement in France and who, of course, had no responsibility for the conduct of foreign affairs. This remarkable procedure was not only a striking departure from customary practice: it was also a violation of Washington’s own declared principles of administration. Jefferson had drafted the President’s response to a letter from the French monarch some months earlier. He would do the same a year later. Why, then, was the Secretary of State apparently disregarded in a matter involving the legislature of France? Why indeed should this departure from administrative principle and practice have been compounded by another obvious impropriety in diplomacy? For, as head of state making an official response to a communication from the parliamentary body of another nation, Washington by this act not only flouted time-honored diplomatic tradition: he also committed his own office to the risk of affronting the monarch of France and, more important, his ministers. The tradition had not arisen out of an exaggerated concern for mere diplomatic protocol. It had developed over the centuries out of the need of sovereign states in their relations with each other to observe recognized rules of comity. Washington, as prudent and just as he was courteous, was not likely to disregard either his own accustomed administrative procedures or the necessary rules of diplomatic discourse without good and sufficient reason. Why did he do so in this instance?
II
The answers to these questions may lie in the circumstances surrounding the episode. On the 26th of January Washington transmitted to both houses of Congress—not to the Senate alone, as he had done six weeks earlier with Benière’s letter from the commune of Paris—a translation of Sieyès’ letter and the decree of the National Assembly. He did not inform either body of the fact that he had already responded to this communication. He did not suggest that any action be taken. He did not comment upon the form of address employed by Sieyès, except to say that his letter was “from the President of the National  Assembly of France to the President of the United States.” On that same day, Washington had his secretary send to Jefferson four documents. The first three of these—the letter from Louis XVI in response to Washington’s letter recalling Jefferson, the letter from Sieyès, and the decree of the National Assembly—were to be placed among the departmental files. The fourth was Washington’s response to the President of the National Assembly. As to it, Lear offered no explanation but gave an order: it was a communication from the President “which the Secretary of State will transmit accordingly.” Presumably the letter—in Washington’s holograph—was signed, sealed, addressed, and ready to be dispatched. Jefferson carried out the directive in silence.
The obvious inference to be drawn from these circumstances is that Washington’s supposed scruples about receiving improperly addressed communications were, to say the least, inconsistent. For if a sense of delicacy about constitutional bounds had kept him from opening Benière’s letter, why should he not have applied the same principle to that of Sieyès? Despite Lear’s statement to Jefferson and Washington’s assertion to both houses of Congress indicating that that letter had been directed particularly to the President, it was in fact as improperly addressed as that from Benière. The decree of the National Assembly had obligated their President to write “au Congrès.” The translation of the decree as published in the American press made this directive plain for all to read. The text of Sieyès’ letter itself showed that he had been charged by the National Assembly “to communicate their resolution to the Congress of the United States.” The original letter evidently has not survived, but there can be no doubt that, in keeping with the form of address that had long prevailed in official communications from France and would continue to be employed for some time to come, it bore some such superscription as “Le Président du Congrès des États-Unis.”
French officials and legislators were by no means alone in continuing to use a mode of address that had been rendered obsolete by the adoption of the Constitution. Even some Americans did so after 1789.

For some time to come and from as far away as India Washington continued to receive other communications that failed to recognize the constitutional independence of his office. All save two of these, it appears, were opened and acted upon by him evidently without scruple and certainly without deference to Congress. The first of these exceptions was the letter from Benière. The second was a communication from the President of the Provincial Assembly at Cape François addressed to “Messieurs Le Président et les respectable membres de L’Auguste congrès des Etats unis de L’amerique.” Washington sent this letter to the Senate unopened, according to a memorandum by Lear, “with a request that if it contained anything of an Executive Nature it might be communicated to the President of the United States. The Senate declined opening the letter and returned it to the President … as being more proper, in their opinion, to be opened by him and such parts as he might think best communicated to the Senate.” On opening this letter, Washington “found … that it did not contain matter which it was necessary to lay before Congress.” This episode occurred just ten days after that involving Benière’s letter. Quite obviously, the President had purposely presented to the Senate a request identical with the one he had received from that body on the former occasion. Thus he had twice deferred to the Senate—each time concerning a letter bearing a superscription in French—and twice he had received the same negative response. This ended such exchanges. Thenceforth Washington did not hesitate to open and act upon letters that bore the obsolete form of address.
But the significant fact to be observed about these deferential transactions between the President and the Senate is that Washington had also not scrupled to open such improperly addressed letters before these two instances. This is amply demonstrated by the treatment accorded the letter from President Sieyès, not to mention earlier explaced  examples. The procedures followed with respect to the letters from Benière and Santo Domingo therefore stand as exceptions to the prevailing practice. Thus the generally accepted view that Washington sent Benière’s letter unopened to the Senate because of a scrupulous regard for the boundaries set by the Constitution becomes no longer tenable. Some other explanation for his action must be found. When Washington sent Benière’s letter to the Senate on the 7th of December, he knew perfectly well that he had not conveyed the official tribute that had been paid to the memory of Benjamin Franklin by the representatives of the French nation. That tribute lay open before him, signed by Sieyès. He knew with equal certainty that soon or late he would be obliged to transmit that letter not just to the Senate but to both houses of Congress. This duty was imposed upon him by a fact widely known on both sides of the Atlantic—that the gesture of homage to Franklin had been made by the National Assembly of France to the Congress of the United States. Yet for six weeks Washington retained open in his hands the more significant of the two communications from France after sending unopened to the Senate that of lesser importance. The most plausible explanation for this is to be found not in the trivial question of protocol concerning forms of address but rather in the deep political cleavages within the country, within the administration, and within the Congress.
Washington was well aware of the existence and nature of these cleavages. They were of long standing and, in respect to the two great powers of Europe, involved deep affections and antipathies. “You know we have two parties with us,” Hamilton told the British agent Beckwith soon after news of the French tribute arrived in the United States, “there are gentlemen, who think we ought to be connected with France in the most intimate terms, and that the Bourbon compact furnishes an example for us to follow; there are others who are at least as numerous, and influential, who decidedly prefer an English connexion.” The nation was indeed divided, though not equally and not over a question of alliances and compacts. But if an Anglican interest existed in the sense meant by Hamilton, it was surely to be found in its most concentrated form in the Senate. There its protagonists were overwhelmingly in the majority, including the father-in-law of Hamilton whom Maclay, with ample cause, thought “amazingly fond of the old leaven” of monarchy. Against this majority Maclay, Monroe, and Carroll stood almost solitary against those who argued that interest alone governed the policies of nations, that this had been the motive of France in helping the states win their independence, and that gratitude to such an ally therefore had no place in national decisions. Hamilton was the accepted leader of the Senate majority, his whole system looked toward a rapprochement with England, and he had made it plain that, out of personal predilection as well as on grounds of national policy, he had “always preferred a connexion with [her] to that  of any other country.” The prevailing attitudes of the Senate majority were of the same general character, devoid of enthusiasm for republican principles and especially for manifestations of these coming from revolutionary France. The first clear evidence of the former tendency came in the Senate’s discussion of honorific titles, which produced a profound feeling of revulsion in the country. The first overt act indicating a preference for England over France emerged in the Senate’s action on the tonnage duties in 1789, which laid the foundation for protest and possible retaliation. These were unmistakable evidences of feelings in the Senate that affected even its attitude toward the death of Benjamin Franklin, an American little regarded in England but idolized in France.
Facing these realities, Washington may well have hesitated to subject the condolences of the National Assembly to the chilling kind of response that the Senate had accorded Carroll’s original motion to follow the House in paying homage to Franklin. To have done so would have been to invite an almost certain affront to a friendly ally. Such a gratuitous rejection of a significant expression of friendship would have been especially damaging at this moment, when France was formally protesting American legislation that Washington himself had regarded as being contrary to justice as well as policy. It is therefore quite plausible to suppose that Washington deliberately chose the unopened letter from the commune of Paris—perhaps in full knowledge of its precise character, certainly in awareness that it did not speak for the whole of France—as a means of testing the temper of the Senate. If so, the answer was immediate and unequivocal. The Senate coldly dismissed the friendly gesture as of no concern to itself, even though it did request the President to lay before it such of the substance of Benière’s letter as might be deemed worthy of consideration. The same kind of response was accorded the letter from Santo Domingo, the submission of which was in effect an invitation to the Senate to take the initiative.
These two well-concealed tests, if such they were, provided as exact a gauge as could be desired for estimating what action the Senate would take on the letter from Sieyès. To avoid the risk of an affront to the National Assembly that could not be concealed and to insure a decent reciprocation of friendly sentiments by the government of the United States, only one course seemed open—that is, for the President himself to make the response. Yet Sieyès’ letter would still have to be laid before Congress. What if the Senate should persist in its intransigent attitude? Again only a single unexceptionable course seemed likely to insure at least the outward appearance of friendliness. The response would have to be drafted by that member of the cabinet whose leadership the Senate accepted virtually without question—the Secretary of the Treasury.

Such, at any rate, was the course that Washington adopted, thereby seeming to ignore the member of the cabinet in whose province these matters fell and at the same time violating both administrative practice and diplomatic tradition. But for these very reasons it becomes implausible if not incredible to suppose that Washington, then in habits of close and intimate consultation with his Secretary of State, did not consult him at every stage of this delicate episode. All that preceded and all that followed the adoption of this strategy to circumvent the Senate majority—particularly the choice of a quiet, adroit, and effective means of achieving a desired end—points convincingly to the source of Washington’s invitation to Hamilton to draft the response. Such finesse seems easily attributable to the hand of the Secretary of State.
III
The Senate promptly confirmed the prudence of such a strategy by behaving precisely as Washington and Jefferson had every reason to fear it might. When the President’s terse message transmitting Sievès’ letter to both houses came to the Senate on the 26th of January, that body gave it the same treatment it had accorded the letter from Benière. William Maclay, isolated and embittered at the end of his long and futile contest with an unyielding majority, thus again described the frigid atmosphere:
… a Letter from the National Assembly of France on the Death of Doctor Franklin was communicated from them and Recieved with a Coldness that was truly amazing. I cannot help painting to myself the disappointment that awaits the French Patriots, while their warm fancies are figuring the raptures that we will be thrown into, on the Reciept of their letter, and the information of the honors which they have bestowed on our Countryman, and anticipating the complimentary echos of our Answers, when they find that we, cold as Clay, care not a fig about them, Franklin or Freedom.
Maclay’s esteem for Franklin and his regard for France were not unqualified. But he had been goaded beyond endurance when Ellsworth and others proclaimed the doctrine that gratitude had no place in the affairs of nations and that interest alone should serve as the basis of national policy. Franklin might be imperfect and France not disinterested, but a generous gesture of friendliness deserved to be met with a decent respect for the amenities.
Such a response, by a prompting from some source disclosed neither in its journal nor in that of Maclay, the Senate was finally persuaded to make. On the 22nd of February, with full control over its emotions,  it adopted the following resolution: “Resolved, By the Senate and House of Representatives of the United States of America in Congress assembled, That the President of the United States be requested to cause to be communicated to the National Assembly of France, the peculiar sensibility of Congress, to the tribute paid to the memory of Benjamin Franklin, by the enlightened and free Representatives of a great nation, in their decree of the eleventh of June, one thousand seven hundred and ninety.” The House immediately concurred. Since the Senate originated the resolution, it is plausible to suppose the Secretary of the Treasury let it be known to his friends that, although the President had responded for himself, a formal expression from the Congress was nevertheless expected. This unexpected thawing of the Senate’s chilly attitude coincided exactly with the crisis over the navigation bill which resulted in its being referred to the Secretary of State, a move that created much anxiety among the defenders of the British interest. When this important issue was joined, Sieyès’ letter had been lying unnoticed on the Senate table for almost a month.
But Jefferson’s strategy of indirection, if it was his, resulted in another and more serious violation of diplomatic propriety. This lay in the nature of the response Hamilton drafted, a text that Washington adopted almost without change except for such alterations in phraseology as were made necessary in a reply addressed to Sieyès’ successor in office. While adhering stylistically and superficially to conventional usage in such matters, Hamilton’s draft contained two substantive passages that were as gratuitous as they were improper. The first was an allusion to Louis XVI. The whole of Sieyès’ letter—its magnanimous tribute to Franklin, its testimony to the empire of reason and virtue, its expressions of hope for amity between the two nations, its salute to Washington and Lafayette—had voiced only the sentiments of the National Assembly. That body and its supposed counterpart in America—the Congress of the United States—were declared to be the first to exhibit the spectacle of two free nations existing in perfect concord. Nowhere in this optimistic expression of hope for the sway of reason was the monarch of France mentioned, either directly by title or indirectly by allusion. The tribute to great men like Franklin as the parents of universal humanity made it plain, as did the politically-inspired eulogy by Mirabeau, that the omission was intended. Men of wisdom and virtue, regardless of national boundaries, were the true benefactors to whom expressions of filial gratitude were due from “all the tribes of the great human family,” not hereditary rulers claiming authority as of divine right.
A polite and ritualistic response, to be sure, did not require that notice be paid to these eloquent and intentional silences in the French tribute. It did not even impose a need to salute the National Assembly as a body representative of “Twenty-six millions of men, breaking their chains, and seriously occupied in giving themselves a durable constitution.” These allusions in Sieyès’ letter, if embarrassing, could have  been easily avoided or obscured by the kind of rhetoric that characterized so many formal responses of that era, not excluding the text that Hamilton had drafted. But what the Secretary of the Treasury caused the President of the United States to say on this head was neither evasive nor clouded in fine phrases. The breaking of chains he attributed not to the efforts of the elected representatives of the French people, but in general to undefined “circumstances” and in particular to the “patronage of a Monarch, who has proved himself to be the friend of the people over whom he reigns.” This gratuitous comment over the signature of the head of one state about the ruler of another was not only improper in form: its substantive assertion was also belied by almost every action that had been taken by the legislative body to which it was addressed. It was wholly at variance with the tone and purpose of the communication to which the President was responding. Indeed, that letter only epitomized the fact that the demonstrations of homage to Franklin in France were, in the final analysis, demonstrations against monarchism if not against the monarch.
The second impropriety in Hamilton’s text was its allusion to the French constitution. Sieyès had said only that the people of France were seriously engaged in providing themselves with a durable constitution, doing so in emulation of a generous people who had preceded them in that noble endeavor. This surely called for a reciprocation of generous expressions and Hamilton supplied them. But it by no means required the offering of unsolicited advice about the kind of constitution suitable for France. That, on the contrary, was proscribed by every principle of comity between nations. Yet Hamilton proceeded to contribute such counsel, embedding it in his polite phrasing of solicitude for the welfare of the French people. He caused the President to express the wish that the labors of the National Assembly would “speedily issue in the firm establishment of a Constitution, which by wisely conciliating the indispensable principles of public order, with the enjoyment and exercise of the essential rights of man,” would perpetuate the freedom and happiness of the people of France. The two texts of the draft prepared by Hamilton reveal very clearly the emphasis that was intended. Only in the second was the word “indispensable” added to the phrase “the principles of public order.” Similarly, while the earlier text had referred to “the principles of liberty,” the second modified this to mean “the true principles of liberty.” Sieyès, of course, had said nothing at all about the need to incorporate principles of public order in the constitution of France. He had spoken only of a durable constitution. Hamilton’s reciprocal allusion to “the firm establishment of a Constitution” would have provided a polite, appropriate, and sufficient response, had he been content to stop at that point. The proclaimed purposes of the revolutionists in France, as in the United States, had made the rights of man the first object of all government. But Hamilton in this reply to the National Assembly, as indeed in his whole system of policy, placed primary emphasis upon public order, characterizing this as indispensable while viewing the rights of man as limited to those of an essential  nature. The tribute to the benevolence of the monarch of France and the emphasis on public order undoubtedly reflected his own convictions, but the gratuitous advice about the internal affairs of another nation was nevertheless a serious breach of diplomatic courtesy.
This remarkable departure from recognized rules of diplomacy has been interpreted as a calculated move on the part of the President. “Washington,” wrote Gilbert Chinard, “went as far as he possibly could to express his full approval of the new constitution at a time when [it] had not yet been signed by the King of France. … The President of the United States had established a very dangerous precedent in expressing an opinion about the domestic affairs of a foreign country. In that sense the letter was an epoch making document.” While demonstrating beyond doubt that the tribute to Franklin had been affected by the aims of the constitutionalists in the National Assembly, Chinard was not aware that Hamilton had drafted the response to Sieyès’ letter. Hence the conclusions he drew—that Washington did not consult his Secretary of State, that neither he nor Jefferson had fully realized the danger of departing from diplomatic rules observed by older governments, and that “the attempt to establish direct communications between parliamentary bodies … was in part frustrated by Washington’s taking the initiative to write personally to the Assemblée nationale”—collide with the fact that the French tribute mixed with revolutionary aims also became involved in American partisan politics of a very contrary tendency. The aim of the President and the Secretary of State, far from being a deliberate effort to intervene in the affairs of France, must instead be regarded as an attempt to prevent injury to Franco-American relations arising from the hostile attitude of the Senate. The allusions to the French constitution were the genuine views of Hamilton, going as far as he dared in urging the French to respect their monarch and to frame a fundamental  law that would place first emphasis on “the indispensable principles of public order.” These sentiments were certainly not intended to support the views of Mirabeau, La Rochefoucauld, and Lafayette. In so far as Hamilton addressed himself to those sitting in the French legislature, he voiced the convictions of the members on the right, speaking for the majority of the American Senate but to the minority of the National Assembly. The characteristically bold expedient was dangerous not so much because it broke with diplomatic tradition or constituted an ill-conceived precedent, but because it involved the risk of injuring the friendly relations existing between the United States and France. Since the destruction of the alliance was a cardinal point in Hamilton’s policy, the bold allusions must have been calculated.
If so, the effort failed. Washington allowed the two improper statements to stand, perhaps because he shared their sentiments, perhaps because, in their matrix of polite and even friendly language, he found them unexceptionable. When Washington’s letter arrived in France, William Short recognized his handwriting on the cover, assumed that it was a reply to that of Sieyès, and delivered it to Montmorin. That minister, as if to call attention to the impropriety of such a communication, declined to receive it and recommended that Short deliver it to La Rochefoucauld. This he did. When La Rochefoucauld was called upon by the President to read the letter to the National Assembly, his translation was hurried and he had the misfortune to use an expression to which those on the right attached a meaning “by no means favourable.” Worse, this occurred in that part of Washington’s letter intended as a particular compliment to Lafayette himself. The marquis, immensely vain and known throughout the capital of France as one for whom Washington had a paternal affection, was crushed. The members on the right were delighted.
Thus La Rochefoucauld and Lafayette, the two who had induced Mirabeau to make his dramatic eulogy of Franklin in the hope of benefiting the constitution, witnessed the embarrassing denouement, the one an unwitting cause and the other his mortified victim. The majority of the Senate of the United States, had they been present, could scarcely have enjoyed the spectacle less than did the opposition. Washington’s letter, according to the official proceedings, was received with “vifs applaudissemens” testifying to the desire of strengthening the bonds between the two free peoples. It was ordered to be printed and inserted in the minutes. But the seemingly calculated and certainly  improper advice that Hamilton had offered about the kind of constitution he thought fitting for France had also been drowned in the ribaldry.
IV
The coldness of the Senate inspired a countervailing warmth among those who embraced a very different set of political convictions. During the month in which that body allowed Sieyès’ letter to lie undisturbed on its table, two significant events in Pennsylvania provided ample proofs of this resentment. That they were directly inspired by the failure of the Senate to reciprocate the friendly gesture scarcely admits of doubt. In the first of these incidents, indeed, may be found a reflection of William Maclay’s indignation over the behavior of those in the Senate who seemed to care “not a fig about [France], Franklin or freedom.” For it was his brother, Samuel Maclay, who arose in the House of Representatives of Pennsylvania on the 14th of February and offered the following resolution:
Whereas, the National Assembly of France have testified their regard to the memory of our late venerable fellow-citizen, Doctor Benjamin Franklin, in terms equally respectful to him, and honorable to themselves: And as it is for the general interest of humanity, that a tribute of respect should be paid to virtue in every clime, and that such benevolent actions as those of the National Assembly, founded on general philanthropy, should be reciprocated through the civilized world:
Resolved, therefore, That a committee be appointed to draught a letter to the President of the National Assembly of France, expressing the high satisfaction of the Representatives of Pennsylvania derive from the proceedings of that august body, who have paid so honorable a tribute to the memory of our late venerable president, Benjamin Franklin; and also expressing the exalted respect they entertain for that illustrious band of patriots, who forgetting localities and national distinctions, considered mankind as members of the same family, and have nobly exhibited so great a pattern of universal benevolence.
This was indeed a proposal for a communication between legislative bodies that was unprecedented. But, as someone must have pointed out, the tribute to Franklin had not been addressed to the legislature of Pennsylvania and for that body to act while the Senate remained silent might have an effect in France quite the opposite of that intended. Yet the feelings that had been aroused were too strong to be stifled. The next day James McLene, who had seconded Maclay’s motion, proposed that a congratulatory address be sent to the National Assembly to express “the sympathetic feelings of this House on the subject of their virtuous exertions in the cause of freedom, and on the flattering prospect of their success in effecting a revolution, which will restore to the blessings of equal liberty so many millions of our fellow-men.”

This substitute motion was adopted unanimously. At first a committee was authorized to prepare the address, but on the 26th of February the House directed its Speaker, William Bingham, to do so. Bingham’s own political convictions could have given him little pleasure in the task, but the address, as reported by him on the 8th of April, was immediately approved. Its tenor was as different from the response drafted by Hamilton as were the two parties in the nation that each of these documents reflected. Its allusions to monarchy were cast in the still vibrant rhetoric of the American revolution:
We fondly hope that no untoward or inauspicious circumstances may intervene to interrupt your glorious career, until you have effectually restored to the blessings of equal liberty, civil and religious, so many millions of our fellow men; until you have abolished the odious and arrogant distinctions betwixt man and man, and until you have implanted in the minds of the people a generous and passionate enthusiasm for their country, instead of a confined, though romantic, attachment to the person of a King.
Its expressions of gratitude to France for her assistance during the struggle for independence, mingled with sympathy and admiration, were the very opposite of what Ellsworth and other Federalists in the Senate had been saying:
A nation which has been actuated by such magnanimous policy, which, with a noble enthusiasm, so generously interposed its power, so profusely poured forth its treasures, and mingled its blood with ours, in the defense of the liberties of America, is entitled to a grateful return of our regard, and to the warmest wishes that sensibility or attachment can express.
It was under the operation of these feelings that we have always lamented that a brave and gallant people, who had become the voluntary champions of our freedom, should not themselves be free;—that after having assisted in erecting for us a temple of liberty, they should return to the house of bondage. Fortunately, the scene has changed, and your present situation awakens the most amiable sympathies of the human heart.
We now view with a greateful exultation, your glorious triumph  of reason over prejudice,—of liberty and law over flattery and despotic will. You have nobly broke the fetters that bound you to your former government, and have, in the view of astonished Europe, undertaken a revolution, founded on that pure and elementary principle, that the people are the source of power—that in them it is naturally inherent, and from them can alone be derived.
This remarkable address nowhere mentioned the indispensable principles of public order. It did not defend the use of titles and other artificial distinctions as arising out of the natural inclinations of men, as John Adams had done in the Senate and in his correspondence at this time with Samuel Adams—an exchange that epitomized the deepening divisions within the nation. On the contrary it stamped such distinctions as odious and arrogant, altogether inimical to the aims of those seeking the blessings of equal liberty. As if to make the thrust of its meaning all the more unequivocal, the Pennsylvania address—voicing expressions of respect and concern for the success of an ally in the cause of freedom and presuming to speak for the united suffrages and sentiments of the citizens of the United States—said not a word about the events that had given rise to it, the death of Franklin and the tribute of the National Assembly. But, as the French chargé reported, the address was inspired by the homage paid to Franklin. “It is the first step of the kind that has been taken by a sovereign state,” he wrote. “They tell me that other states of the union will at once follow the example of Pennsylvania.” Clearly, the aroused opposition was beginning to organize.
The second event that was prompted by the indifference of the Senate was less obviously political in purpose, at least in its outward manifestations, but it was rooted in the same profound cleavages. This episode involved the scientific institution that Franklin had founded, The American Philosophical Society Held at Philadelphia for the Promotion of Useful Knowledge. Two days after Franklin’s funeral, a memorable spectacle witnessed by some twenty thousand persons, a special meeting of the Society was called to consider some testimonial “to the Memory of their late illustrious President.” The members of the Society, as well they might, no doubt regarded this extraordinary manifestation of respect and affection as being all that was requisite in the nature of a public ceremonial. They therefore voted that a eulogy “be prepared by one of their members, to be pronounced before  this Body, as soon as may be convenient.” The purpose obviously was to provide a tribute by the learned society as distinguished from a public testimonial. This is proved both by the phraseology employed and by what followed.
When the members came to choose an orator, David Rittenhouse and the Rev. William Smith received an equal number of votes. Both were vice-presidents of the Society and Rittenhouse would soon succeed Franklin in the presidency. He was also the nearest American claimant to his mantle in the realm of science. But despite the assurance given by the two men that one of them would deliver the eulogy, ten months elapsed before anything was done. Rittenhouse and Smith, active and zealous in their official duties, continued during the summer and autumn to attend the Society’s meetings and to take part in its various functions. There is no evidence that either claimed the honor for himself or that the other would not yield. On the contrary, both appeared deferential. In the end Smith accepted only on Rittenhouse’s assurance that he would furnish notes on Franklin’s attainments in science. During this interval of ten months, while public and scientific bodies in France proclaimed the virtues of the Society’s founder, its two vice-presidents and members remained silent and preoccupied with its usual concerns, including the acceptance of a bequest of books from Franklin.
The breaking of the silence came with dramatic suddenness—just a week after the Senate of the United States, sitting within stone’s throw of the Hall of the Society, had received with such cold indifference the tribute by Sieyès. The full texts of Sieyès’ letter and the decree of the National Assembly appeared in Bache’s General Advertiser on the 27th of January. On the 4th of February the Society began to act with a celerity in remarkable contrast to its previous lethargy. It appointed a committee of three—including John Vaughan, brother of Benjamin Vaughan whose letter to La Rochefoucauld had inspired the French tributes—to call upon Rittenhouse and Smith in order to obtain “a determinate answer with respect to the Eulogium.” From that point forward the Society concentrated its full force upon this single object, transforming it from a simple testimonial by the Society for its members to a public ceremony in the presence of all of the dignitaries of city, state, and nation. The timing, the enlarged plans, the urgency, the measures taken to insure the presence of both the Senate and the House of Representatives—all provided convincing proofs that the political purposes implicit in the testimonials to Franklin both in France and in the United States had finally affected the councils of this oldest of the nation’s learned societies.
On the 18th the committee on the eulogy reported “the Business … in forwardness.” A meeting of the Society was called on the 25th to consider “special and important business.” At that time a committee on arrangements was directed to extend invitations to the President, the Vice-President and Senate, the Speaker and House of Representatives, the Governor and legislature of the state, the “Ministers of the United  States for State, Treasury, and War,” the diplomatic corps, the judges of the Supreme Court of the United States, and other officials, dignitaries, and citizens. The committee was also instructed “to have letters to the Houses of Congress ready, early to-morrow morning.” On Saturday the 26th, the committee met as required, presented invitations to the President, the Senate, and the House, and received their replies. On that day in the Senate the report of the Secretary of State on the French representation on the tonnage acts was under debate and Maclay listened to a “burst of abuse … against the French by Ellsworth in the most vituperative language that fancy could invent.” Maclay himself received the brunt of the attack and, finding no protection from Adams in the chair, left the room. The Society’s particular invitation to the two houses of Congress, the selection of the date for the ceremony, and the choice of an hour early in the morning indicate clearly that those managing the affair particularly wished members of Congress to be present. The date chosen was the 1st of March, two days before the close of the session. The Senate’s consideration of the report by the Secretary of State on the French complaint-marked by the bitterest invective since the debates on the assumption of state debts—formed an appropriate counterpoint to the suddenly urgent proceedings of the Society, with the climax taking place in the last hectic hours before the members of Congress dispersed.
When the Society’s committee on the eulogy reported that the business was in forwardness, it may or may not have provided a full explanation of its activities. But both the record of the proceedings and the silences in the documents indicate the close involvement of the Secretary of State, Franklin’s successor as minister to France and one of the most active and interested members of the American Philosophical Society. There is no indication that Jefferson had any part in the selection of the orator. But it is interesting that the choice did not fall on Rittenhouse, a friend of Jefferson and one who, in general, shared Franklin’s philosophical and scientific as well as political interests. It fell instead on Smith, who had once been a bitter enemy of Franklin and whose loyalist inclinations had led him to oppose American independence as “illusory, ruinous, and impracticable.” Smith’s qualifications for the honor, therefore, would seem to have been about as  inappropriate as those entitling Alexander Hamilton to draft the response of the President of the United States to the President of the National Assembly. The committee certainly conferred with Jefferson and asked his aid in the preparation of the eulogy. This he readily gave, at least in the form of a letter addressed to Smith and perhaps in other ways as well. All of the committee’s proceedings—the choice of Smith as orator, the solicitation of Jefferson’s assistance, the emphasis on the public character of the ceremony, and particularly the nature of the aid given—suggest that Jefferson was much more intimately involved in the planning than the record reveals.
His letter to the eulogist, like his ostensible letter to James Madison in 1789 on the doctrine that the earth belongs to the living, was addressed to William Smith only in form. In actuality it was framed for a particular occasion and a particular assemblage. In both instances such indirection was thoroughly characteristic and, at bottom, political in purpose. As soon as Jefferson dispatched his recollections of Franklin in France, he transmitted a copy of the letter to his friend John Vaughan, as if to insure that those in charge of the affair guarantee the inclusion of its central point. On its surface Jefferson’s letter seemed to confirm the characterization he gave it in his note to Vaughan. Its dismissal of Franklin’s bon mots as too incongruous for the occasion, its associating him with such a minor technological matter as Argand’s lamp, its accrediting him and others with giving the death wound to “that compound of fraud and folly” in Mesmer’s theory of animal magnetism, its assurance that nothing of interest in philosophy or politics took place thereafter—all of these comments fully deserved Jefferson’s description of them as small offerings. But their very triviality served to accent all the more the central point of his tribute to Franklin:
No greater proof of his estimation in France can be given than the late letters of condoleance on his death from the National Assembly of that country, and the community of Paris, to the President … and to Congress, and their public mourning on that event. It is I believe the first instance of that homage having been paid by a public body of one nation to a private citizen of another.
The occasion for which the American Philosophical Society had so long waited was a distinguished one. On the morning of the 1st of March, Thomas Jefferson, Alexander Hamilton, and forty-three other members assembled “at their Hall and proceeded in a body to the German Lutheran Church in Fourth street.” There the President of the United States and Mrs. Washington, the Vice-President and Mrs. Adams, the members of the Senate and the House of Representatives, the Cabinet officers, and a large number of citizens listened to the  Reverend Dr. Smith’s long, hyperbolic tribute to his former enemy. The only elements of enduring interest in the oration are the passages on Franklin’s scientific achievements contributed by Rittenhouse and the pointed political allusions of the Secretary of State. The whole of Jefferson’s letter was incorporated in the eulogy as “from [Franklin’s] illustrious Successor” in France, but its text was presented in curiously garbled form, with phraseology altered and paragraphs inverted. In the form ultimately published and presumably as delivered on the occasion, the key passage about the tributes of the commune of Paris and the National Assembly was paraphrased and presented without quotation marks as the orator’s own commentary. Embarrassing as it always was for Jefferson to be brought upon the center of the stage, he must nevertheless have been gratified that Smith focused the climax of his effort on the unique gesture of respect and tribute by the French nation and on the expression of gratitude for Franklin’s being spared to contribute his wisdom and virtue to the establishment of freedom in his own country and to “view … its Dawn in the East, where Men seem’d till now to have learned every thing—but how to be free.”
The eulogy, according to William Maclay, caused much comment of a favorable nature. He himself disliked it, but conceded that he might have been too censorious because he despised Smith as “certainly a vile character.” As the audience dispersed, the Senate went back to its hurry of business at a time when, as Maclay expressed it, “the immature resolve and ill-digested law often escape examination while nothing but home occupies the minds of the departing members.” The next day Washington received the enrolled joint resolution requesting him to respond on behalf of the Congress to the condolences of the National Assembly. That task he assigned to the Secretary of State, who in executing it employed some of the same phrases that he had given to the eulogist of the day.
V
The letter that Jefferson addressed to the President of the National Assembly a week later over his own signature stood in marked contrast to the one that Hamilton had drafted for the President. It was half as long, its style was elevated but plain, and its substance was as apposite as its form, being completely devoid of any improper or gratuitous offer of political advice. It spoke with conviction the language of amity and respect, while concentrating upon the distinguishing feature of the action taken by the National Assembly—an action that had “set the first Example of the Representatives of one Nation, doing Homage by a public Act to the private Citizen of another, and, by withdrawing arbitrary Lines of Separation, to reduce into  one Fraternity the Good and the Great, wherever they have lived or died.”
In transmitting to William Short this response to a letter “to Congress,” Jefferson gave instructions about the proper constitutional distinction to be observed in future communications. “Let it be understood,” he wrote, “that Congress can only correspond through the Executive, whose organ in the case of foreign nations is the Secretary of state. The President … being co-ordinate with Congress, cannot personally be their scribe.” He was very clear about the principle involved. A year later, when the Virginia legislature emulated Pennsylvania by adopting a resolution and congratulatory address to the National Assembly, Governor Henry Lee asked the Secretary of State to advise him whether these should be transmitted to that body or to the French monarch. “I am of opinion,” Jefferson replied, “that all communications between nations should pass through the channels of their Executives.” This was the long-established rule of diplomacy, but in a time of revolution it could not be considered as absolute and Jefferson pointed to the exceptions: “in the instance of condolance on the death of Doctr. Franklin, the letter from our General government was addressed to the President of the National assembly: so was a letter from the legislature of Pennsylvania, containing congratulations on the atchievement of liberty to the French nation.” He had not heard that the ministry took it amiss in either instance. “Perhaps therefore,” he advised Lee, “this method may at present be the safest, as it is not quite certain that the sentiments of their executive and legislative are exactly the same on the subject on which you have to address them.”
Jefferson’s response, made for the President on behalf of the Congress, was read to the National Assembly on the 2nd of June together with the address from the Pennsylvania legislature. Both of these expressions of friendship and good will happened to arrive at a moment when the National Assembly, angered by a letter from Abbé Raynal, was disposed to accord them a favorable reception. The delegates, to the accompaniment of loud applause on the left, immediately decreed that the letter and the address be spread upon its minutes and printed, that President Bureaux-Pusy respond to the legislature of Pennsylvania, that he express to the American minister the desire of France to strengthen as much as possible the fraternal bonds between the two peoples, and that, in order to promote their mutual interests, a new commercial treaty with the United States should be negotiated. “The  moment,” Short informed Jefferson, “was exceedingly favorable for your letter and the address of Pennsylvania.”
It seems fitting that these events—the Senate’s dismissal of President Benière’s letter and Fauchet’s Eloge civique, its equally cold treatment of President Sieyès’ communication on behalf of the National Assembly, the bitter resentment of William Maclay over such hostile dispositions toward an ally, the impassioned address of the Pennsylvania legislature that must have been inspired by him, the urgent arrangement of the long-deferred ceremonies of the American Philosophical Society in honor of its founder—all occurred within the limits of a single city square, a spot symbolizing more than any other the unity of the nation. There, in the center of a small cluster of buildings used by city, state, and nation as well as by an institution of learning, stood the one in which Thomas Jefferson, only a decade and a half earlier, had compressed into a single sentence a philosophy of government that many in America and Europe believed had ushered in a new era in human affairs.
But in the cabinet and behind the closed doors of the Senate there were proofs enough of an enduring skepticism about the brave new order, manifesting itself in legislation as well as in these matters of merely ritualistic significance. These evidences, beginning with anachronistic proposals for honorific titles, levees, birthday rites, and other formal trappings of monarchy, could not be hidden from public view and the popular response could scarcely avoid being as political in character as the attitudes which provoked it. John Adams, a veritable “Colossus … of independence” when the ideals of 1776 were being formulated but now revising his views of equality and liberty, described  scribed the political reaction only a few weeks after the American Philosophical Society paid its homage to Franklin.
That there is and will be a Rival [to himself as presumed successor to Washington] I doubt not. There is a French interest at work to this purpose as deep as it is wicked. My countrymen with all their sagacity and all their vigilance are not enough acquainted with the World, nor with the History of their own Revolution to be upon their guard against political inventions concealed with infinite art, urged with unwearied diligence, multiplied and varied with fruitful ingenuity, and pursued with long perseverance. Panegyricks upon panegyricks come from Europe upon some characters in order to lessen others; Politicks are carried on instead of Philosophy in learned and scientific Academies; Newspapers from Georgia to New Hampshire Magazines &ca. are Cooked and dress’d. The populace are made the dupes of their own feelings, Aristocrats are bloated with their own pride.
Thus at this early date, even before Jefferson had praised Paine’s The Rights of Man and charged some in the United States with political heresies, Adams thought he perceived the identity of his ambitious rival. Like Hamilton, he saw danger arising only from the intrigues of a French interest. By 1797 his faith in the sagacity of the people was so qualified that he could place little reliance in it to prevent an English or French puppet from succeeding him in the presidency. But Adams no less than Hamilton, as Maclay said of Ellsworth at this time, had “mistaken the genius of the people.”
Historians have also mistaken the spirit of the American people in this critical decade, holding that the tide of revolutionary ideas began in 1789 to flow westward from France instead of eastward from America; that, in response to this new force, parties and the twoparty system emerged, to say nothing of the claim of a political opposition to legitimacy; and that, paradoxically, by creating parties theretofore neither conceived in idea nor recognized as need, the impact of the French Revolution may have enabled the United States to withstand the real dangers of subservience to foreign powers and to survive as a republic, thereby becoming in an age of revolution the only country in which a peaceable transfer of power took place in a democratic direction and without a coup d’etat. The impact of events in France on American politics was indeed powerful. But the claims  are too sweeping and overlook too much. For a generation the American people, long schooled in governing themselves even as colonials, had debated on a national scale the most fundamental principles of government. Their awareness of the need of political parties—indeed, of their indispensability to the success of a legitimate opposition and so of self-government itself—was rooted in this profound and innovative experience. Their divisions on the propositions of equality and government by consent had existed even before these were proclaimed as the national ideal. Their views of policy respecting the two great powers of Europe and their fears of foreign subversion divided them when the Constitution had not as yet been framed. Their cleavages and their parties were thus in process of development long before the reciprocal influence of the French Revolution was felt and made use of by those of opposing convictions. These alignments began to assume more definite, if unorganized, form soon after the new government came into being and provided, both in its constitutional framework and in the tone and tendency of the acts of those in power, fresh stimulus for their coherent growth. The tide sweeping in from France intensified the divisions and hastened the development.
Thus the real significance of these outpourings of homage for Franklin and friendship for France, genuine as they were, is to be found not in the overt expressions but in the ominous undertone of resentment toward the Senate because of what its actions revealed. The anger was as unmistakable as the developments it foreshadowed. The address of the legislature of Pennsylvania illumined as by a flash of lightning the nature of the divisions in the political fabric. Its accompanying thunderclap was a warning whose rolling reverberations would increase in volume as the dangers of disruption of the union multiplied in the next few years. Its meaning, even if mistaken by some in government, was clear. Such a manifestation of friendship for France was, at bottom, a message of encouragement to revolutionists there lest, as Jefferson and many other Americans feared, their failure should furnish “a powerful argument with those who wish to introduce a king, lords and commons here, a sect which is all head and no body.” It was, in short, an affirmation of attachment to American revolutionary principles. Soon it would become an admonition, voicing openly the opinion that “a dissolution of the honorable and beneficial connection between the United States and France, must obviously be attempted with a view to forward a plan of a more intimate union and connection … with Great-Britain, as a leading step towards assimilating the American government to the form and spirit of the British monarchy.”
The amplified warnings were no more heeded than its first discernible undertones had been. But these, coming long before the full  force of the French Revolution had been felt, testified to the accuracy of Hamilton’s assertion that two parties existed in the nation. The issues that divided them, as Tocqueville saw more clearly than the Secretary of the Treasury, rested on the moral and philosophical propositions the American people had embraced. No officer of government or representative of the people had dared openly to challenge these propositions, thereby providing eloquent if silent testimony to their hold on the American mind. But this was the bond that held the union together in this divisive decade when principles of administration and of policy seemed, if not to betray political heresies, at least to admit the people only to “an essential share in the sovereignty.” The strength of the bond, as well as the political means for employing it so as to effect a peaceable transfer of power, was not created suddenly out of necessity because of the cataclysmic events in France. It was drawn from the deep wells of American revolutionary experience and purpose.
Benjamin Franklin would doubtless have been amused to find that his own demise had provided the earliest and most illuminating glimpse of the coming political ordeal. But he could scarcely have been surprised, for the divisions that manifested themselves in matters of inconsequence as well as in great issues of finance and foreign policy were clearly discernible to him and his contemporaries. Historians would also discover this in time.
